DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered. Claims 7, 16 and 21 have been canceled, claim 24 have been added. Claims 1-6, 8-15, 17-20 and 22-24 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorgard U.S. Patent Application 20080150950 in view of Langtind U.S. Patent Application 20170193691, and further in view of Furusho U.S. Patent Application 20080262997.
Regarding claim 1, Sorgard discloses a method for determining a set of data for use in a tile-based graphics processing system when rendering a scene for display, the set of data indicating which primitives are to be rendered for each of the tiles in the scene to be rendered (paragraph [0011]: In a tile-based rendering system, it is accordingly usually desirable to be able to identify and know those primitives that are actually present in a given sub-region (tile); paragraph [0012]: The process of preparing tile lists for each sub-region ( tile) to be rendered basically therefore involves determining the primitives that should be rendered for a given sub-region (tile)), the method comprising: 
obtaining vertex data for a plurality of draw calls, wherein the plurality of draw calls are to be rendered in a rendering order such that there is an ordering dependency between the draw calls in the plurality of draw calls, and wherein each draw call is associated with a set of one or more primitives (paragraph [0116]: from FIG. 3, the scene 50 contains four primitives, which are grouped into two "draw calls", draw call 1 and draw call 2. Primitives 0, 1 and 2 are grouped as draw call 1, and primitive 3 belongs to draw call 2; paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call by the programmable vertex shader 27 to identify which sub-regions and sets of sub-regions the draw call falls within (intersects); paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion); 
and processing each of the plurality of draw calls using the obtained vertex data to generate for each of the draw calls data indicative of which tile(s) the primitives associated with that draw call should be rendered for when rendering the scene for display (paragraph [0011]: In a tile-based rendering system, it is accordingly usually desirable to be able to identify and know those primitives that are actually present in a given sub-region (tile); paragraph [0012]: The 
wherein the ordering dependency between the draw calls in the plurality of draw calls is not enforced at this stage and wherein the at least some of draw calls in the plurality of draw calls is processed out of the desired rendering order and/or in parallel, such that at least some of the data generated for the draw calls in the plurality of draw calls is generated in a different order to the desired rendering order for the plurality of draw calls (paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion. Once all the sub-regions (tiles) have been rendered, they can then be recombined, e.g., in a frame buffer, for display; paragraph [0091]: the various functions, etc., of the present invention may be duplicated and/or carried out in parallel on a given processor; paragraph [0061]: the graphics descriptor then listed in some or all of the sub-regions that its determined location indicates it should be rendered for. This would then, e.g. and preferably, be repeated for each graphics descriptor in the scene to allow a complete set of graphic descriptor lists for the scene to be prepared; paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list); 
the method further comprising: 
sorting the data generated for the plurality of draw calls based on the desired rendering order and generating for each tile a tile-list identifying which draw calls should be rendered, and in which order, for that tile (paragraph [0052]: draw calls of the scene are sorted into tiles (placed into tile lists). The draw calls in such an arrangement may be procedural draw calls (e.g. draw calls which define a procedure to generate primitives) if desired; paragraph [0011]: a "tile-list" (which can also be referred to as a "primitive list") identifies (e.g. by reference to a primitive indicator) the primitives to be rendered for the tile (sub-region) in question; paragraph [0124]: the graphics objects (descriptors) in the list are in the order that they were generated, which will, as is known in the art, typically correspond to the desired order of rendering the graphics 
enforcing the desired rendering order between the plurality of draw calls such that any draw calls in the plurality of draw calls that were processed out of the desired rendering order for the plurality of draw calls are identified in the tile-lists in the desired rendering order (paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list, selecting the primitives in the correct order for rendering may not be so straightforward. Indexing the primitives in the manner discussed above helps to alleviate this difficulty, since it allows, as will be discussed further below, the primitive selection unit 29 to identify the order that the primitives were provided to the graphics processor for rendering, and accordingly, to select the next primitive in the order);
and storing the tile-lists for each of the tiles (paragraph [0017]: Once lists of primitives to be rendered (tile-lists) have been prepared for each sub-region (tile) in this way, the (tile-)lists are stored for use, e.g., to allow the system to identify which primitives need to be considered (and rendered) when the tile in question is rendered).
Sorgard discloses all the features with respect to claim 1 as outlined above. However, Sorgard fails to disclose allocating a respective memory location for each draw call that is being processed, writing the data generated for each draw call to its respective memory location, and generating for each tile an ordered list of pointers pointing to the respective, allocated memory locations for each of the draw calls that are to be rendered for that tile; and writing out the tile-lists explicitly. 
Langtind discloses allocating a respective memory location for each draw call that is being processed (paragraph [0223]:  memory is allocated for: raw position data (at memory block 25), raw varyings data (at block 26), vertex-shaded (transformed) position data (at block 27), vertex-shaded (transformed) varyings data (at block 28), index data (at block 29) and primitive list data (at block 210));

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines.
Sorgard as modified by Langtind discloses all the features with respect to claim 1 as outlined above. However, Sorgard as modified by Langtind fails to disclose writing the data generated for each dataset to its respective memory location, and generating an ordered list of pointers pointing to the respective, allocated memory locations. 
Furusho discloses writing the data generated for each dataset to its respective memory location, and generating an ordered list of pointers pointing to the respective, allocated memory locations (paragraph [0013]: FIG. 1 is an explanatory view of a conventional data management mechanism. In the figure, a value management table 110 and a pointer array 120 to the value management table are shown. The value management table 110 is a table that, for each item of a tabular data, stores item values (see reference numeral 111) corresponding to respective item value numbers and classification numbers (see reference numeral 112) associated with the respective item values in order of the item value numbers which are sequenced (or converted into integer) item values belonging to each item. The pointer array 120 to the value management table is an array in which item value numbers of a certain column (or item) in the tabular data, that is, pointers to the value management table 110 are stored in order of record numbers of the tabular data; paragraph [0040]: the data stored in various memories are 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 2, Sorgard as modified by Langtind and Furusho discloses the method of claim 1, wherein the step of sorting the data generated for the plurality of draw calls based on the desired rendering order and generating for each tile a tile-list including a set of data identifying which draw calls should be rendered, and in which order, for each tile comprises: 
passing the data generated for each of the draw calls into a buffer, and writing out the data for the tile-list for a tile from the buffer in sequence according to the desired rendering order (Langtind’s paragraph [0263]: When a primitive is marked as visible (by the visibility flag), the primitive is then sent to the primitive lister 39 and sorted into respective primitive lists for each tile that the render output has been divided into. The polygon lists are then written in memory 315, for use later on in the graphics processing pipeline; Sorgard’s paragraph [0017]: Once lists of primitives to be rendered (tile-lists) have been prepared for each sub-region (tile) in this way, the (tile-)lists are stored for use, e.g., to allow the system to identify which primitives need to be considered (and rendered) when the tile in question is rendered; paragraph [0112]: The graphics object selection unit 29 of the renderer 22 determines which graphics object (draw call in the present case) and hence which primitive, is to be rendered next. It does this by considering the graphics object lists 26 stored in the memory 23, and selecting from one of those lists the next graphics object (draw call) to be rendered; paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call by the programmable vertex shader 27 to identify which sub-regions and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 3, Sorgard as modified by Langtind and Furusho discloses the method of claim 1, wherein obtaining the vertex data for the plurality of draw calls comprises prefetching raw geometry data for each of the draw calls and processing the raw geometry data to obtain the vertex data for each draw call (Langtind’s paragraph [0245]: vertex prefetcher 35 to obtain position shaded attributes data for the vertices; Sorgard’s paragraph [0108]: The programmable vertex shader 27 takes as it input the raw geometry data 24 stored in the memory 23, and processes that data to provide transformed geometry data 25 (which it then stores in the memory 23) comprising the geometry data in a form that is ready for 2D placement in the frame to be displayed; paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call by the programmable vertex shader 27 to identify which sub-regions and sets of sub-regions the draw call falls within (intersects)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 4, Sorgard as modified by Langtind and Furusho discloses the method of claim 3, wherein the raw geometry data for a plurality of draw calls is processed in parallel, and wherein the obtained vertex data for at least some of the plurality of draw calls is then issued, and processed to generate the data indicative of which tile(s) that draw call is associated with, out of order (Langtind’s paragraph [0210]: After it has been determined by the tiler 12 that a vertex (or group of vertices) should be subjected to a second vertex shading operation, the varying only vertex shading stage 13 is triggered to perform vertex shading computations (a second vertex shading operation) on the remaining varying data (attributes) of the vertex (or group of vertices) in question; see fig. 1 processing is not in same sequence and order; Sorgard’s paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call by the programmable vertex shader 27 to identify which sub-regions and sets of sub-regions the draw call falls within (intersects); paragraph [0091]: the various functions, etc., of the present invention may be duplicated and/or carried out in parallel on a given processor). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 8, Sorgard as modified by Langtind and Furusho discloses the method of claim 1, wherein obtaining the vertex data for the plurality of draw calls comprises prefetching raw geometry data for each of the draw calls and processing the raw geometry data to obtain the vertex data for each draw call (Langtind’s paragraph [0245]: vertex prefetcher 35 to obtain position shaded attributes data for the vertices; Sorgard’s paragraph [0108]: The programmable 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 9, Sorgard as modified by Langtind and Furusho discloses the method of claim 1, wherein the vertex data is obtained and processed to generate the data indicative of which tile(s) the draw calls are associated with, for a plurality of draw calls in parallel (Sorgard’s paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call by the programmable vertex shader 27 to identify which sub-regions and sets of sub-regions the draw call falls within (intersects); paragraph [0091]: the various functions, etc., of the present invention may be duplicated and/or carried out in parallel on a given processor). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 19, Sorgard as modified by Langtind and Furusho discloses a method of graphics processing, comprising preparing a set of tile-lists according to a method as claimed in claim 1, and using the tile-lists to render an output (Sorgard’s paragraph [0014]: in FIG. 1… It is then determined for each primitive in the scene, which tile or tiles the primitive actually appears (falls) within. The primitive is added to the tile-list for each tile that it is found to fall within; paragraph [0011]: a "tile-list" (which can also be referred to as a "primitive list") identifies (e.g. by reference to a primitive indicator) the primitives to be rendered for the tile (sub-region) in question; paragraph [0017]: Once lists of primitives to be rendered (tile-lists) have been prepared for each sub-region (tile) in this way, the (tile-)lists are stored for use, e.g., to allow the system to identify which primitives need to be considered (and rendered) when the tile in question is rendered; paragraph [0111]: The rendering unit 34 then performs a number of rendering processes, such as texture mapping, blending, shading, etc. on the fragments, and generates rendered fragment data which it stores in the tile buffers 35 for providing to a frame buffer for display). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 24, Sorgard as modified by Langtind and Furusho discloses the method of claim 1, wherein the processing of the plurality of draw calls using the obtained vertex data to generate, for each of the draw calls, data indicative of which tile(s) the primitives associated with that draw call should be rendered for when rendering the scene for display includes:

processing a second, different subset of draw calls in the plurality of draw calls in the desired rendering order (Sorgard’s paragraph [0052]: draw calls of the scene are sorted into tiles (placed into tile lists). The draw calls in such an arrangement may be procedural draw calls (e.g. draw calls which define a procedure to generate primitives) if desired; paragraph [0011]: a "tile-list" (which can also be referred to as a "primitive list") identifies (e.g. by reference to a primitive indicator) the primitives to be rendered for the tile (sub-region) in question; paragraph [0124]: the graphics objects (descriptors) in the list are in the order that they were generated, which will, as is known in the art, typically correspond to the desired order of rendering the graphics objects; paragraph [0130]: facilitate better control over and knowledge of the memory usage and requirements for the tile-listing (primitive sorting (binning)) process). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines; and combine Sorgard and Langtind’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sorgard U.S. Patent Application 20080150950 in view of Langtind U.S. Patent Application 20170193691, in view of .
Regarding claim 5, Sorgard as modified by Langtind and Furusho discloses the method of claim 2, wherein the step of processing the plurality of draw calls using the obtained vertex data comprises processing the plurality of draw calls in a pipelined fashion (Sorgard's paragraph [0092]: The present invention is applicable to any form or configuration of graphics processor and renderer, such as renderers having a "pipelined" arrangement (in which case the renderer will be in the form of a rendering pipeline); paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion). However, Sorgard as modified by Langtind and Furusho fails to disclose a serial pipelined fashion explicitly.
Brown discloses a serial pipelined fashion (col. 8 line 63-col. 9 line 1: The vertex processing unit 260, geometry processing unit 266, and fragment processing unit 270 are logically arranged in a serial pipeline, and vertex, fragment, and geometry shader programs (e.g., programs 220, 222, and 224) may execute on the respective processing units of graphics rendering pipeline, concurrently).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Sorgard, Langtind and Furusho’s to use serial pipelined fashion as taught by Brown, to provide greater efficiency and flexibility for graphics processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sorgard U.S. Patent Application 20080150950 in view of Langtind U.S. Patent Application 20170193691, in view of Furusho U.S. Patent Application 20080262997, and further in view of Huang U.S. Patent Application 20080162592.
Regarding claim 6, Sorgard as modified by Langtind and Furusho discloses the method of claim 2, wherein data identifying which draw calls should be rendered, and in which order, for a given tile is written out contiguously from the buffer into a data file associated with that  (Sorgard’s paragraph [0109]: the graphics object list building unit 28 takes as its input the transformed and processed vertex data from the programmable vertex shader 27 (i.e. the positions of the graphics object in the scene), builds graphics object (tile) lists using that data, and stores those lists as the graphics object lists 26 in the memory 23; see fig. 2 object lists 26; paragraph [0124]: the graphics objects (descriptors) in the list are in the order that they were generated, which will, as is known in the art, typically correspond to the desired order of rendering the graphics objects). However, Sorgard as modified by Langtind and Furusho fails to disclose writing out contiguously from the buffer into a shared data file.
Huang discloses writing out contiguously from the buffer into a shared data file (paragraph [0085]: the control system maintains a "write pointer" that indicates a location within a datafile where a chunk can be written. After a chunk has been written to a datafile, the write pointer is modified to indicate a location within the same datafile (specifically, at the end of the chunk that was just written). If writing a chunk fills a datafile, the write pointer is modified to indicate a location within a different datafile (specifically, at the beginning) that can be used to store chunks; paragraph [0072]: the communication mechanism 330 is implemented, for example, through shared memory and/or pointers thereto; see fig. 3).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Sorgard, Langtind and Furusho’s to write to shared data file as taught by Huang, to store and retrieve information efficiently.

Claim 10-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langtind U.S. Patent Application 20170193691 in view of Sorgard U.S. Patent Application 20080150950, and further in view of Furusho U.S. Patent Application 20080262997.
Regarding claim 10, Langtind discloses a tiler pipeline for determining a set of data for use in a tile-based graphics processing system when rendering a scene for display (paragraph [0222]: FIG. 2 schematically illustrates the data flow between various stages of the graphics 
a first stage including a vertex data fetching circuit for obtaining vertex data for a set of draw calls to be processed, each draw call being associated with a set of one or more primitives (paragraph [0170]: the graphics processing pipeline... comprises a "fetcher" stage for this... a " vertex fetcher" stage to read in the vertex shaded attributes data from memory; paragraph [0201]: a first vertex shading stage (operable to perform a first vertex shading operation) which operates to process (i.e. shade) position (and optionally one or more varyings) data for the vertices included in a draw call; and a second vertex shading stage (operable to perform a second vertex shading operation) which operates to conditionally process (i.e. shade) the remaining varyings data for each vertex included in the draw call; paragraph [0004]: Each draw call will have a respective set of vertices defined for it and a set of primitives that use those vertices); 
a second stage including a primitive processing circuit for processing the plurality of draw calls using the respective vertex data obtained from the first stage to generate for each draw call data indicative of which tile(s) the primitives associated with that draw call should be rendered for when rendering the scene for display (paragraph [0260]: the vertex fetcher 36 will then send the vertex shaded position attributes data for the vertices (together with the index array defining the primitives to be processed) to the primitive assembly unit 37, where the primitives are built for further processing; paragraph [0227]: The tiler 22 uses the transformed position data and the list of indices to identify which primitives should be processed for each tile that the render output has been divided into); 
and a third stage including a write-out circuit for writing out a set of tile-lists indicating which draw calls should be rendered, and in which order, for each of the tiles (paragraph [0263]: When a primitive is marked as visible (by the visibility flag), the primitive is then sent to the primitive lister 39 and sorted into respective primitive lists for each tile that the render output has 
wherein the tiler pipeline is operable to handle a plurality of draw calls, and wherein, when handling the plurality of such draw calls, the first and second stages are configured to obtain and process the vertex data for at least some of the draw calls in the plurality of draw calls out of order and/or in parallel (paragraph [0234]: This process is repeated for each primitive that falls to be considered for the render output in question; paragraph [0237]: This process can then be repeated for the next render output (e.g. draw call), and so on; paragraph [0193]: the technology described herein may be duplicated and/or carried out in parallel on a given processor; paragraph [0220]: the position shading operation 11 is implemented in parallel with the tiling operation 12 of the graphics processing pipeline 10), 
wherein the tiler pipeline further comprises a tile-list generating circuit configured to sort the data generated for the plurality of draw calls based on the desired rendering order and to generate for each tile a tile-list identifying which draw calls should be rendered, and in which order, for that tile (paragraph [0227]: The tiler 22 uses the transformed position data and the list of indices to identify which primitives should be processed for each tile that the render output has been divided into, and prepares (and stores in memory 210) a respective primitive list ( tile list) for each tile, indicating the primitives that should be processed for that tile... the tiler 22 can sort the primitives into tiles using any desired and suitable technique for that process);
wherein the tile-list generating circuit is configured to allocate a respective memory location for each draw call that is being processed (paragraph [0223]:  memory is allocated for: raw position data (at memory block 25), raw varyings data (at block 26), vertex-shaded (transformed) position data (at block 27), vertex-shaded (transformed) varyings data (at block 28), index data (at block 29) and primitive list data (at block 210));
the respective, allocated memory locations for each of the draw calls that are to be rendered for that tile (paragraph [0263]: When a primitive is marked as visible (by the visibility 
Langtind discloses all the features with respect to claim 10 as outlined above. However, Langtind fails to disclose the set of data indicating which primitives are to be rendered for each of the tiles in the scene to be rendered, wherein the plurality of draw calls are to be rendered in a desired rendering order such that there is an ordering dependency between the draw calls in the plurality of draw calls, the ordering dependency between the draw calls in the plurality of draw calls is not enforced at the stage and wherein the at least some of data generated for the  draw calls in the plurality of draw calls is generated in a different order to the desired rendering order for the plurality of draw calls, and the data is written to its respective memory location, and to generate an ordered list of pointers pointing to the respective, allocated memory locations, enforcing the desired rendering order between the plurality of draw calls such that any draw calls in the plurality of draw calls that were processed out of the desired rendering order for the plurality of draw calls are identified in the tile-lists in the desired rendering order. 
Sorgard discloses the set of data indicating which primitives are to be rendered for each of the tiles in the scene to be rendered, the plurality of draw calls are to be rendered in a desired rendering order such that there is an ordering dependency between the draw calls in the plurality of draw calls, the ordering dependency between the draw calls in the plurality of draw calls is not enforced at the stage and wherein the at least some of data generated for the draw calls in the plurality of draw calls is generated in a different order to the desired rendering order for the plurality of draw calls (paragraph [0011]: In a tile-based rendering system, it is accordingly usually desirable to be able to identify and know those primitives that are actually present in a given sub-region (tile); paragraph [0012]: The process of preparing tile lists for each sub-region ( tile) to be rendered basically therefore involves determining the primitives that 
enforcing the desired rendering order between the plurality of draw calls such that any draw calls in the plurality of draw calls that were processed out of the desired rendering order for the plurality of draw calls are identified in the tile-lists in the desired rendering order (paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list, selecting the primitives in the correct order for rendering may not be so straightforward. Indexing the primitives in the manner discussed above helps to alleviate this difficulty, since it allows, as will be discussed further below, the primitive selection unit 29 to identify the order that the primitives were provided to the graphics processor for rendering, and accordingly, to select the next primitive in the order).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering.
Langtind as modified by Sorgard discloses all the features with respect to claim 10 as outlined above. However, Langtind as modified by Sorgard fails to disclose the data is written to its respective memory location, and to generate an ordered list of pointers pointing to the respective, allocated memory locations. 
Furusho discloses the data is written to its respective memory location, and to generate an ordered list of pointers pointing to the respective, allocated memory locations (paragraph 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 11, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, wherein the tile-list generating circuit comprises a buffer, and wherein the data generated for each of the draw calls is passed into the buffer in the order that it is generated, and then the data for each tile-list is written out from the buffer in sequence according to the desired rendering order (Langtind’s paragraph [0239]: Located within the tiler heap 313 is a block of first-in first-out (FIFO) memory 314 which stores vertex shaded position attributes data generated by the shader core 312, and a block of memory 315 for storing a primitive list(s) output from the tiler 22; paragraph [0263]: When a primitive is marked as visible (by the visibility flag), the primitive is then sent to the primitive lister 39 and sorted into 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 12, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, wherein the first stage further comprises a prefetching circuit for prefetching raw geometry data for each of the draw calls and a primitive assembly circuit for processing the raw geometry data to obtain the vertex data for each draw call (Langtind’s paragraph [0245]: vertex prefetcher 35 to obtain position shaded attributes data for the vertices; Sorgard’s 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 13, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 12, wherein the first stage comprises parallel prefetching and primitive assembly circuits (Langtind’s prefetcher and primitive assembly 37), and wherein raw geometry data for a plurality of draw calls is processed in parallel, and the obtained vertex data for at least some of the plurality of draw calls is then fetched and issued to the second stage for processing out of order (Langtind’s paragraph [0210]: After it has been determined by the tiler 12 that a vertex (or group of vertices) should be subjected to a second vertex shading operation, the varying only vertex shading stage 13 is triggered to perform vertex shading computations (a second vertex shading operation) on the remaining varying data (attributes) of the vertex (or group of vertices) in question; see fig. 1 processing is not in same sequence and order; paragraph [0201]: a first vertex shading stage (operable to perform a first vertex shading operation) which operates to process (i.e. shade) position (and optionally one or more varyings) data for the vertices included in a draw call; and a second vertex shading stage (operable to 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 17, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, wherein the first stage further comprises prefetching circuit for prefetching raw geometry data for each of the draw calls and primitive assembly circuit for processing the raw geometry data to obtain the vertex data for each draw call (Langtind’s paragraph [0245]: vertex prefetcher 35 to obtain position shaded attributes data for the vertices; Sorgard’s paragraph [0108]: The programmable vertex shader 27 takes as it input the raw geometry data 24 stored in the memory 23, and processes that data to provide transformed geometry data 25 (which it then stores in the memory 23) comprising the geometry data in a form that is ready for 2D placement in the frame to be displayed; paragraph [0121]: the graphics object list building unit 28 uses the determined transformed vertex positions it is provided with for a given draw call 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 18, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, comprising a plurality of parallel first and second stages that are configured to obtain and process vertex data for a plurality of draw calls in parallel (Langtind’s paragraph [0193]: the technology described herein may be duplicated and/or carried out in parallel on a given processor; paragraph [0220]: the position shading operation 11 is implemented in parallel with the tiling operation 12 of the graphics processing pipeline 10; paragraph [0237]: This process can then be repeated for the next render output (e.g. draw call), and so on). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Regarding claim 20, Langtind as modified by Sorgard and Furusho discloses a graphics processing system comprising a tiler pipeline according to claim 10 for preparing a set of tile-lists, and a graphics processor that is configured to use the tile-lists when rendering an output (Langtind’s paragraph [0227]: The tiler 22 uses the transformed position data and the list of indices to identify which primitives should be processed for each tile that the render output 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind’s to use descriptors as taught by Sorgard, to facilitate processing and rendering; and combine Langtind and Sorgard’s to use pointer array as taught by Furusho, to manage data among a plurality of processors in which parallel computer architecture is adopted and a large amount of data is processed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langtind U.S. Patent Application 20170193691 in view of Sorgard U.S. Patent Application 20080150950, in view of Furusho U.S. Patent Application 20080262997, and further in view of Brown U.S. Patent Application 7852345.
Regarding claim 14, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, wherein the primitive processing circuit of the second stage is configured to 
Brown discloses a serial pipelined fashion (col. 8 line 63-col. 9 line 1: The vertex processing unit 260, geometry processing unit 266, and fragment processing unit 270 are logically arranged in a serial pipeline, and vertex, fragment, and geometry shader programs (e.g., programs 220, 222, and 224) may execute on the respective processing units of graphics rendering pipeline, concurrently).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind, Sorgard and Furusho’s to use serial pipelined fashion as taught by Brown, to provide greater efficiency and flexibility for graphics processing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langtind U.S. Patent Application 20170193691 in view of Sorgard U.S. Patent Application 20080150950, in view of Furusho U.S. Patent Application 20080262997, and further in view of Huang U.S. Patent Application 20080162592.
Regarding claim 15, Langtind as modified by Sorgard and Furusho discloses the tiler pipeline of claim 10, wherein data identifying which draw calls should be rendered, and in which order, for a given tile is written out contiguously from the buffer into a data file associated with that tile (Sorgard’s paragraph [0109]: the graphics object list building unit 28 takes as its input the transformed and processed vertex data from the programmable vertex shader 27 (i.e. the positions of the graphics object in the scene), builds graphics object (tile) lists using that data, and stores those lists as the graphics object lists 26 in the memory 23; see fig. 2 object lists 26; 
Huang discloses writing out contiguously from the buffer into a shared data file (paragraph [0085]: the control system maintains a "write pointer" that indicates a location within a datafile where a chunk can be written. After a chunk has been written to a datafile, the write pointer is modified to indicate a location within the same datafile (specifically, at the end of the chunk that was just written). If writing a chunk fills a datafile, the write pointer is modified to indicate a location within a different datafile (specifically, at the beginning) that can be used to store chunks; paragraph [0072]: the communication mechanism 330 is implemented, for example, through shared memory and/or pointers thereto; see fig. 3).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Langtind, Sorgard and Furusho’s to write to shared data file as taught by Huang, to store and retrieve information efficiently.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sorgard U.S. Patent Application 20080150950 in view of Langtind U.S. Patent Application 20170193691.
Regarding claim 22, Sorgard discloses a method for determining a set of data for use in a tile-based graphics processing system when rendering a scene for display, the set of data indicating which primitives are to be rendered for each of the tiles in the scene to be rendered (paragraph [0011]: In a tile-based rendering system, it is accordingly usually desirable to be able to identify and know those primitives that are actually present in a given sub-region (tile); paragraph [0012]: The process of preparing tile lists for each sub-region ( tile) to be rendered basically therefore involves determining the primitives that should be rendered for a given sub-region (tile)), the method comprising: 

and processing each of the plurality of draw calls using the obtained vertex data to generate for each of the draw calls data indicative of which tile(s) the primitives associated with that draw call should be rendered for when rendering the scene for display (paragraph [0011]: In a tile-based rendering system, it is accordingly usually desirable to be able to identify and know those primitives that are actually present in a given sub-region (tile); paragraph [0012]: The process of preparing tile lists for each sub-region ( tile) to be rendered basically therefore involves determining the primitives that should be rendered for a given sub-region (tile)), 
wherein the ordering dependency between the draw calls in the plurality of draw calls is not enforced at this stage and wherein the at least some of draw calls in the plurality of draw calls is processed out of the desired rendering order and/or in parallel, such that at least some of the data generated for the draw calls in the plurality of draw calls is generated in a different order to the desired rendering order for the plurality of draw calls (paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion. Once all the sub-regions (tiles) have been rendered, they can then be recombined, e.g., in a frame buffer, for display; paragraph [0091]: the various functions, etc., of the present invention may be duplicated and/or carried out in parallel on a given processor; paragraph [0061]: the graphics descriptor then listed in some or all of the sub-regions that its determined location indicates it should be 
the method further comprising: 
sorting the data generated for the plurality of draw calls based on the desired rendering order and generating for each tile a tile-list identifying which draw calls should be rendered, and in which order, for that tile in the order in which the draw calls were processed (paragraph [0052]:  draw calls of the scene are sorted into tiles (placed into tile lists). The draw calls in such an arrangement may be procedural draw calls (e.g. draw calls which define a procedure to generate primitives) if desired; paragraph [0011]: a "tile-list" (which can also be referred to as a "primitive list") identifies (e.g. by reference to a primitive indicator) the primitives to be rendered for the tile (sub-region) in question; paragraph [0124]: the graphics objects (descriptors) in the list are in the order that they were generated, which will, as is known in the art, typically correspond to the desired order of rendering the graphics objects; paragraph [0130]: facilitate better control over and knowledge of the memory usage and requirements for the tile-listing (primitive sorting (binning)) process; paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list); 
enforcing the desired rendering order such that any draw calls in the plurality of draw calls that were processed out of the desired rendering order for the plurality of draw calls are identified in the tile-lists in the desired rendering order (paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list, selecting the primitives in the correct order for rendering may not be so straightforward. Indexing the primitives in the manner discussed above helps to alleviate this difficulty, since it allows, as will be discussed further below, the primitive selection unit 29 to identify the order that the primitives were 
and storing the tile-lists for each of the tiles (paragraph [0017]: Once lists of primitives to be rendered (tile-lists) have been prepared for each sub-region (tile) in this way, the (tile-)lists are stored for use, e.g., to allow the system to identify which primitives need to be considered (and rendered) when the tile in question is rendered).
Sorgard discloses all the features with respect to claim 22 as outlined above. However, Sorgard fails to disclose passing the data generated for each of the draw calls into a buffer, and writing out the data for the tile-list for a tile from the buffer in sequence according to the desired rendering order; and writing out the tile-lists explicitly. 
Langtind discloses passing the data generated for each of the draw calls into a buffer, and writing out the data for the tile-list for a tile from the buffer in sequence according to the desired rendering order; and writing out the tile-lists (paragraph [0263]: When a primitive is marked as visible (by the visibility flag), the primitive is then sent to the primitive lister 39 and sorted into respective primitive lists for each tile that the render output has been divided into. The polygon lists are then written in memory 315, for use later on in the graphics processing pipeline. The memory 315 for each primitive list is allocated as fixed sized chunks from the heap 313 as needed; paragraph [0187]: the pipeline in an embodiment also comprises a tile buffer for storing tile sample values and/or a write out unit that operates to write the data in the tile buffer (e.g. once the data in the tile buffer is complete) out to external (main) memory).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sorgard’s to write out tile lists as taught by Langtind, to improve graphics processing pipelines.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sorgard U.S. Patent Application 20080150950 in view of Langtind U.S. Patent Application 20170193691, and further in view of Brown U.S. Patent Application 7852345.
Regarding claim 23, Sorgard as modified by Langtind discloses the method of claim 22, wherein the step of processing the plurality of draw calls using the obtained vertex data comprises processing the plurality of draw calls in a pipelined fashion (Sorgard's paragraph [0092]: The present invention is applicable to any form or configuration of graphics processor and renderer, such as renderers having a "pipelined" arrangement (in which case the renderer will be in the form of a rendering pipeline); paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion). However, Sorgard as modified by Langtind fails to disclose a serial pipelined fashion explicitly.
Brown discloses a serial pipelined fashion (col. 8 line 63-col. 9 line 1: The vertex processing unit 260, geometry processing unit 266, and fragment processing unit 270 are logically arranged in a serial pipeline, and vertex, fragment, and geometry shader programs (e.g., programs 220, 222, and 224) may execute on the respective processing units of graphics rendering pipeline, concurrently).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Sorgard and Langtind’s to use serial pipelined fashion as taught by Brown, to provide greater efficiency and flexibility for graphics processing.

Response to Arguments

Applicant's arguments filed 8/23/2021, page 9-12 and 14-15, with respect to the rejection(s) of claim(s) 1 and 22 under 103, have been fully considered but they are not persuasive. (FP 7.37)



In reply, Sorgard discloses both graphics objects are in the order that they were generated (paragraph [0052]: draw calls of the scene are sorted into tiles (placed into tile lists). The draw calls in such an arrangement may be procedural draw calls (e.g. draw calls which define a procedure to generate primitives) if desired; paragraph [0011]: a "tile-list" (which can also be referred to as a "primitive list") identifies (e.g. by reference to a primitive indicator) the primitives to be rendered for the tile (sub-region) in question; paragraph [0124]: the graphics objects (descriptors) in the list are in the order that they were generated, which will, as is known in the art, typically correspond to the desired order of rendering the graphics objects; paragraph [0130]: facilitate better control over and knowledge of the memory usage and requirements for the tile-listing (primitive sorting (binning)) process)) and processing different draw calls out of order and/or in parallel during the tiling operation itself (paragraph [0068]: by rendering the individual sub-regions in succession or in a parallel fashion), with the desired rendering order then being enforced only when the tile-lists are being written out ready for use in a subsequent render pass (paragraph [0330]: the next primitive for rendering may need to be selected from more than one primitive list, selecting the primitives in the correct order for rendering may not be so straightforward. Indexing the primitives in the manner discussed above helps to alleviate this difficulty, since it allows, as will be discussed further below, the primitive selection unit 29 to identify the order that the primitives were provided to the graphics processor for rendering, and accordingly, to select the next primitive in the order).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616